Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 line 13: ”the opposite surface” lacks antecedent basis.
Claim 11:  “the automatic attachment machine” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10, 18-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120273577) in view of Ritamaki (US 20170316299) and KR452 (KR20160050452)
Kim teaches
1. A permanently attached UHF band RFID tag, comprising: 
a first adhesive layer (Kim teaches an “upper protection layer 400 has excellent adhesion”, par. 42, but is silent to an adhesive; Ritamaki teaches a similar tag comprising layers that are typically attached together with suitable adhesive layers; Ritamaki, par. 25, and further comprising a ground plane for enabling NFC communications, abstract; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ritamaki for the layers to securely bond to teach other forming the tag; it would have also been obvious that each material layer have at least layers that are top and underneath thereto); a non-contact power supply layer (111) attached to a lower surface of the first adhesive layer, and formed with a conductive antenna pattern and an RFID chip electrically connected thereto; 
a second adhesive layer wherein the non-contact power supply layer is seated on an upper surface (Kim teaches an insulation layer 511 next to the non-contact PS layer, Kim is silent to a second adhesive layer; however, as per Ritamaki, an adhesive would have been an obvious expedient); 

a third adhesive layer (Kim teaches an layer 300 next to the parasitic layer, Kim is silent to a second adhesive layer; however, as per Ritamaki, an adhesive would have been an obvious expedient) wherein the parasitic element layer is attached to an upper surface, and 
Kim is silent to the opposite surface is bonded to one side of an inner surface of a tire.
KR452 teaches that it is well known to apply an RFID tag to a tire (par. 1-3, 41-44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KR452 so that the tag may be placed on the tire wall.  Furthermore, this is an intended use limitation, therefore has minimum patentable weight. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
2.1, further comprising: a protective layer 400 attached to an upper surface of the first adhesive layer (Kim, Fig. 1)
3.2, wherein in order to prevent arbitrary tag damage by the user, the protective layer has an area of 1.5 to 10 times based on the total area of the non-contact power supply layer to conceal a front surface of the tag (although silent to protective layer area being at least 1.5 time larger, this is considered an obvious expedient or design choice for durability as Kim also mentions that tags tag can be made thick, par. 6).
4.2, wherein a barcode, letter, number or QR code for identifying the RFID tire tag and for identification redundancy in case the RFID tag is damaged is printed or marked on an upper surface of the protective layer (Ritamaki, par. 3).
8.1, wherein the adhesive applied to both surfaces of at least one of the first adhesive layer to the third adhesive layer is an acrylic-based adhesive, a silicon (Si)-based adhesive, a mixture of acrylic and enhanced heat-resistant silicon (Si)-based adhesives, or a rubber-based adhesive (KR452, par. 65).
9.1, wherein a substrate film constituting the non-contact power supply layer and the parasitic element layer consists of polyimide (PI) or polyethylene terephthalate (PET) (KR452, par. 46).
10.1, wherein the tag is attached to an inner surface of a tire inner liner by an automatic attaching machine during the manufacturing process of a tire, and the center of the tag is attached to an arbitrary position 10 mm to 80 mm away from a bead (the parent claim is directed to a tag structure; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
18.1, wherein the tire's flexing motion is prevented from being directly transmitted to the non-contact power supply layer by placing the parasitic element layer between the non-contact power supply layer and the tire, wherein damage to the tag chip is reduced thereby such that the tire tag can be used permanently (Kim, Figs. 1-4, par. 34-36, 38-39).
19.1, wherein the tag separates the non-contact power supply layer and the parasitic element layer by a second adhesive layer, and allows radiant energy transmitted from the non-contact power supply layer to be transferred to a parasitic element electromagnetically coupled to the non-contact power supply layer (Kim, Figs. 1-4, par. 34-36, 38-39).
22.1, wherein in order to prevent arbitrary tag damage by the user, at least the first adhesive layer has an area of 1.5 to 10 times based on the total area of the non-contact power supply layer to conceal a front surface of the tag (KR452, Fig. 4, par. 62: adhesive 171 is desirably larger than base film 11 by at least 1.5 times which is Applicant’s admitted prior art in Fig. 2.
Claim(s) 6-7, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120273577)/Ritamaki (US 20170316299)/ KR452 (KR20160050452) further in view of Mochizuki (US 20210216843)
Re claim 6.1, Kim is silent to wherein at least one of the first adhesive layer to the third adhesive layer is formed by applying an adhesive to a nonwoven fabric in which a plurality of air gaps are formed.
Mochizuki teaches at least one of the first adhesive layer to the third adhesive layer is formed by applying an adhesive to a nonwoven fabric in which a plurality of air gaps are formed (Figs. 1-4, 12-13, par. 87, 96-97, 109, 142). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mochizuki to block the influence of an electromagnetic wave between the tag and the item, i.e. tire, to which it is attached (Mochizuki, par. 109).
7.6, wherein the plurality of air gaps are locally different in the filling amount of an adhesive, and the adhesive is filled in surface air gaps more than in deep air gaps (Mochizuki, par. 88: the pores preferably between 10nm- 100µm, suggesting the gaps may be different as long as in the range).
20.1, wherein since the tag is configured such that the non-contact power supply layer and the parasitic element layer are separated and electromagnetically coupled to each other, a phenomenon is prevented in which the performance of the tag deteriorates from an effect of a bead or a metal wire of a tread portion present inside the tire (Mochizuki, Figs. 1-4, 12-13, par. 87, 96-97, 109, 142).
21.1, wherein the tag prevents a phenomenon in which the recognition performance of the tag is deteriorated due to an effect of a bead or a metal wire of a tread portion present inside the tire as the antenna shape of the non-contact power supply layer consists of a narrow slot closed loop structure (Mochizuki, Figs. 1-4, 12-13, par. 87, 96-97, 109, 142).
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120273577)/Ritamaki (US 20170316299)/ KR452 (KR20160050452) further in view of Folkers (US 20130096369)
Re claim 11.1, Kim is silent to wherein the tag is provided with a protrusion in which a portion of the tag separated from original release paper becomes a protruding form to reduce adhesive stress of a double-sided adhesive in order to facilitate automatic attachment of the tag by the automatic attaching machine.
Howell teaches a releasable layer 409 is to be peel off prior to attachment to an animal, and comprises protruding portions at the ends (Figs. 3-4, par. 114-115, 206) which would have been obvious to serve the same purpose of reducing stress.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Folkers to preserve the strength of the adhesive and to apply the tag onto uncommon or curved surface.
12.11, wherein the protrusion is provided on both ends or the center of one side of the tag, or the entire side of the tag (Folkers, Fig. 3).
13.1, wherein the tag has a shape in which horizontal and vertical four sides are asymmetrical corresponding to a curved shape of the tire (Folkers, Fig. 3).
14.1, wherein the tag has a length of one side attached to a first diameter portion of the tire shorter than a length of the other side attached to a second diameter portion of the tire, which is longer than the first diameter portion (Folkers, Fig. 3, note also that this is an intended use limitation, therefore has minimum patentable weight. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
15.1, wherein the tag is provided with an indentation in which the centers of both sides are indented (Folkers, Fig. 3)
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120273577)/Ritamaki (US 20170316299)/ KR452 (KR20160050452) further in view of Kawai (US 20080020516A1)
Re claim 17.1, Kim is silent to wherein an ultraviolet (UV) epoxy is coated at a chip portion of the tag.
Kawai teaches bonding adhesive 22 for bonding the film 21 to the IC label base 23 may be made from a material having thermosetting properties such as, for example, an epoxy-based thermosetting adhesive in which a UV hardening agent is mixed (par. 127)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kawai to cure the adhesive using UV agents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887